UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 15-1136


SYDNEY S. HART,

                  Plaintiff - Appellant,

          v.

JACOB J. LEW, U.S. Department of the Treasury,

                  Defendant – Appellee,

          and

DEPARTMENT OF TREASURY,

                  Defendant.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.    Ellen L. Hollander, District Judge.
(1:12-cv-03482-ELH)


Submitted:   June 19, 2015                   Decided:   August 19, 2015


Before WYNN and DIAZ, Circuit Judges, and DAVIS, Senior Circuit
Judge.


Affirmed by unpublished per curiam opinion.


Sydney S. Hart, Appellant Pro Se. Alex Gordon, Assistant United
States Attorney, Greenbelt, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Sydney S. Hart appeals the district court’s order granting

summary judgment to Jacob J. Lew, Secretary of the Treasury, on

Hart’s claims of sex discrimination and retaliation in violation

of Title VII of the Civil Rights Act of 1964, 42 U.S.C. §§ 2000e

to 2000e–17 (2012), amended by Pub. L. No. 113-235, 128 Stat.

2130, 2537, 2537 (2014).       This Court reviews de novo whether a

district court erred in granting summary judgment.             Dulaney v.

Packaging Corp. of Am., 673 F.3d 323, 330 (4th Cir. 2012).               We

have     reviewed   the   record   and     find   no   reversible    error.

Accordingly, we affirm for the reasons stated by the district

court.    Hart v. Lew, No. 1:12-cv-03482-ELH (D. Md. filed Feb. 6,

2015 & entered Feb. 9, 2015).            We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before this court and argument would not aid

the decisional process.

                                                                    AFFIRMED




                                    2